                            ________________________________________


                      Case 2:21-bk-11880-DS                Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                          Desc
                                                           Main Document    Page 1 of 35
 Fill in this information to identify your case:

 United States Bankruptcy Court for the:


 CENTRAL    DISTRICT OF CALIFORNIA

 Case number (if known)                                                       Chapter       11
                                                                                                                                      Check if this an
                                                                                                                                      amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                   04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.    Debtor’s name                Hexaaon Automotive. LLC

2.   All other names debtor
     used in the last 8 years
      Include any assumed
     names, trade names and
     doing business as names

3.   Debtor’s federal
     Employer Identification       XX-XXXXXXX
     Number (EIN)


4.   Debtor’s address              Principal place of business                                        Mailing address, if different from principal place of
                                                                                                      business

                                   2666 Honolulu Ave
                                   Montrose, CA 91020
                                   Number, Street, City, State   & ZIP Code                           P.O. Box,   Number, Street, City, State   & ZIP Code

                                   Los Angeles                                                        Location of principal assets, if different from principal
                                   County                                                             place of business

                                                                                                      Number, Street, City, State     & ZIP Code


5.   Debtor’s website (URL)       www.hexagoncompleteauto.com


6.   Type of debtor                •   Corporation (including Limited Liability Company   (LLC)   and Limited Liability Partnership   (LLP))
                                       Partnership (excluding LLP)
                                  D    Other. Specify:




Official Form   201                         Voluntary    Petition for Non-Individuals Filing for Bankruptcy                                                  page   1
                 Case 2:21-bk-11880-DS                      Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                   Desc
Debtor
                                                            Main Document    Page 2Case
                                                                                    of number
                                                                                        35 (if known)
          Hexagon Automotive, LLC
          Name


7.   Describe debtor’s business       A. Check one:
                                          Health Care Business (as defined in 11 U.S.C.            §   101 (27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C.            §   101 (51 B))
                                          Railroad (as defined in 11 U.S.C.   §   101 (44))
                                          Stockbroker (as defined in 11 U.S.C.     §   101 (53A))
                                          Commodity Broker (as defined in 11 U.S.C.           §   101(6))
                                      J   Clearing Bank (as defined in 11 U.S.C.       §   781(3))
                                      • None of the above

                                      B. Check all that apply
                                      D   Tax-exempt entity (as described in 26 U.S.C. §501)
                                      D   Investment company including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                      C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                         See http://www. uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the       Check one:
     Bankruptcy Code is the
     debtor filing?
                                      D   Chapter 7
                                          Chapter 9

     A debtor who is a “small        • Chapter 11. Check all that apply:
     business debtor’ must check
     the first sub-box. A debtor as
                                                            The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                               noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                $2,725,625.    If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                             operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a
                                                            exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                          The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                              debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                            proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                            balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                            any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                A plan is being filed with this petition.
                                                                Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                accordance with 11 U.S.C. § 1126(b).
                                                            D   The debtor is required to file periodic reports (for example, 10K and 1 OQ) with the Securities and
                                                                Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                (Official Form 201A) with this form.
                                                            D   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy            • No
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                     When                       Case number
                                                 District                                     When                       Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                    Case 2:21-bk-11880-DS                                Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                       Desc
Debtor
                                                                         Main Document    Page 3Case
                                                                                                 of number
                                                                                                     35 (if known)
           Hexagon Automotive, LLC
           Name

10.   Areanybankruptcycases                     No
      pending or being filed by a
                                                  Yes.
      business partner or an
      affiliate of the debtor?




      List all cases. If more than 1,                                                                                                                             Debtor’s
      attach a separate list                               Debtor       Ahmad P. Nawabi                                               Relationship                principal
                                                                        Central District of                                                                       2:20-bk-20254-
                                                           District     California                    When     11/16/20               Case number, if known       SK


11.   Why is the case filed in          Check all that apply:
      this district?
                                            •      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                   preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                        D          A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or
      have possession of any
                                            • No
      real property or personal                          Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                                Yes
      property that needs
      immediate attention?                               Why does the property need immediate attention? (Check all that apply.)
                                                         D it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                               What is the hazard?
                                                         D It needs to be physically secured or protected from the weather.
                                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                               Other
                                                         Where is the property?
                                                                                             Number, Street, City, State & ZIP Code
                                                         Is the property insured?
                                                         No
                                                               Yes.    Insurance agency
                                                                       Contact name
                                                                       Phone


           Statistical and administrative information

13.   Debtors estimation of             .             Check one:
      available funds
                                                      • Funds will be available for distribution to unsecured creditors.

                                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14.   Estimated number of
      creditors
                                        •                                                           1,000-5,000                               25,001-50,000
                                                5o99                                                5001-10,000                               50,001-100,000
                                                100-1 99                                            10,001-25,000                           D More thanloo,000
                                                200-999

15.   Estimated Assets                          $0- $50,000                                        $1,000,001 $10 million
                                                                                                                -
                                                                                                                                               $500,000,001 $1 billion
                                                                                                                                                              -




                                        D $50,001 $1 00,000-
                                                                                                 D $10,000,001 $50 million
                                                                                                                    -
                                                                                                                                               $1,000,000,001 -$10 billion
                                        D $100,001 $500,000    -
                                                                                                 D $50,000,001 $100 million
                                                                                                                    -
                                                                                                                                               $10,000,000,001 $50 billion
                                                                                                                                                                  -




                                        D $500,001 $1 million  -
                                                                                                 D $100,000,001 $500 million
                                                                                                                        -
                                                                                                                                               More than $50 billion



Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 3
                    Case 2:21-bk-11880-DS           Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                     Desc
Debtor
                                                    Main Document    Page 4Case
                                                                             of number
                                                                                 35 (if known)
           Hexagon Automotive, LLC
           Name

16.   Estimated liabilities      $0 $50,000
                                   -                                     I $1,000,001 -$10 million        $500,000,001 $1 billion
                                                                                                                        -




                                 $50,001 -$100,000                         $10,000,001 -$50 million       $1,000,000,001 -$10 billion
                                 $100,001 $500,000
                                          -
                                                                         D $50,000,001 -$100 million    D $10,000,000,001 $50 billion
                                                                                                                            -




                              EJ $500,001 $1 million
                                          -
                                                                           $100,000,001 -$500 million     More than $50 billion




Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                              page 4
                                                                                          __
                                                        ___________
                                                   ___________




              Case 2:21-bk-11880-DS                      Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                             Desc
                                                         Main Document    Page 5 of 35



Debtoc    Hexagon AutomotNe,jC                                                                       Case number (iT known)
          Nama


Requost for Relief, Declaration, and Signatures

 WARNING— Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500. 000 or
          imprisonment for up to 20 years, or bcth. 18 U.S.C. §S 152. 1341 1519, and 3571.

 17. Declaration and signature
     of authorized                 The debtor requests relief in accciance with the chapter of title 11, United States Code, specified in this petition.
     representative of debtor
                                   I have been authorized to file this petition on behalf of the debtor.

                                   I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                   I declare under penalty (perjury that the foregoing Is true and correct.

                                   Executedon
                                                     MMIDD/YYYY

                               X                                                                           Ahmad P. Nawabi________________
                                   Signature of auti edreresentative of debtor                             Printed name

                                    Title   Managing4mber.




    IL Signature of attorney




                                    Law Offices of Michael Jay Berger
                                    Firm name

                                     9454 Wilshire Boulevard, 6th floor
                                     Beverly Hilts, CA 90212
                                     Number, Street, City, State & ZIP Code

                                     Contact phone     (310) 271-6223              Email address     mchaeI.bergerbankrupftyper0

                                     100291 CA
                                     9ar number and State




         Official Form 201                     Voluntary Petition for Non4ndlvlduala FIling (or Bankruptcy
                                                                                                                                                   page 5
                            ___________
                                                             ___________
                                            ______________________
                                           ___________
                                                         ________
                                                                         ___________
                                                                   ___________       __________
                                                                               ___________


          Case 2:21-bk-11880-DS                               Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                                  Desc
                                                              Main Document    Page 6 of 35




Debtor name         Hexagon Automotive,          LLC


United States Bankruptcy       Court for the:   CENTRAL     DISTRICT OF CALIFORNIA


Case number (if known)
                                                                                                                                  0   Check it this is an
                                                                                                                                      amended filing


Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12115

                                                                                                    or partnership, must sign and submit this
An Individual who Is authorized to act on behalf of a non-Individual debtor, such as a corporation
                                                                                                                      In the docwlient, and any
form for the schedules of assets and liabIlities, any other document that requires a declaration that Is not Included
                                                                                                         debtor, the Identity of the document,
amendments of those documents. This form must state the Individuals position or reiatlonshlp to the
and the date. Bankruptcy Rules 1008 and 9011.

                                                                                                                  money or property by fraud                  In
WARNING      —   Bankruptcy fraud Is a serious crime. Making a false statement, concealing property, or obtaIning
connection with     a bankruptcy case can result in lines up to $500,000 or Imprisonment for up to 20 years, or both.
                                                                                                                      18 U.S.C.  152, 1341,§
1519, and 3571.




                 Declaration and signature



       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the informa(ion is true arid corre:

                    Schedule A./: Assets-Reel and Personal Property (Official Form 208A18)
                    ScheduleD: Creditors I4Mo Have Claims Secured by Property (Official Form 2060)
                    Schedule E’: Creditors kTho Have Unsecured Claims (Official Form 206E/F)
         g          Schedule G: Executory Contracts end Unexpired Leases (Official Form 206G)
         B          Schedule H: Codebtors (Official Form 206H)
                    Summary of Assets and Liabilities for Non-lndMduals (Official Form 206Sum)
         Q          Amended Schedule
                    Chapter 11 or Chapter 9 Cases: List of Creditors Wno Have the 20 Largest Unsecured Claims and Are Not Insiders (OilFomi 204)
         0          Other document that requires a declaration

         I declare under penaity of 7UrYthBtIh. foregoing is true ened_

                                                                    Signature o Individual signing on behalf of deblor

                                                                    Ahmad P. Nawabl
                                                                    Printed name

                                                                    Managing Member
                                                                    Position or relationship to debtor




    Official Form   202                                    Declaration Under Penalty      of Perjury for Non-Individual Debtors
    Sw. CopyflsN     (ci 1996-2021   B,il c... LIC -wlcarcni                                                                                Bee Cas Ben.’plcy
                                       _____________________________                  _____




                    Case 2:21-bk-11880-DS                          Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                              Desc
                                                                   Main Document    Page 7 of 35

Fill in this information to identify the case:
Debtor name Hexagon Automotive, LLC
United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                   C Check if this is an
                                               CALIFORNIA
Case number (if known):                                                                                                                            amended tiling




Official Form 204
                                                                                          and
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims
Are Not Insiders
                                                                                                                                                                                  12115


A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

Name of creditor and            Name, telephone number Nature of claim                Indicate if claim   Amount of claim
complete mailing address        and email address of   (for example, trade             is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
including zip code              creditor contact       debts, bank loans,             unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                       professional services,             disputed        value of collateral or setoff to calculate unsecured claim.
                                                       and government                                     Total claim, if            Deduction for value        Unsecured claim
                                                       contracts)                                         partially secured          of collateral or setoff

Bank of America                                               PPP Loan                Contingent                                                                        $12,000.00
555 California St.
San Francisco, CA
94104
Fay Servicing                                                 8166 Mannix        Contingent                   $1,160,460.70              $1,130,000.00                  $56,169.99
901 S. 2nd St., Ste.                                          Drive, Los         Unliquidated
201                                                           Angeles, CA
Springfield, IL 62704                                         90046 (2
                                                              bedrooms, I
                                                              bathroom, single
                                                              family residence).
                                                              1,077 sq. ft.
                                                              The property
                                                              value is estimated
                                                              based on o
 U.S. Small Business                                          Debtor’s assets                                      $54,000.00                $30,000.00                 $24,000.00
 Office of Processing                                         include 3 auto
 14925 Kingsport                                              hoists, tire
 Rd.,                                                         equipment, tools
 Fort Worth, TX                                               and auto parts.
 76155




                                                Chapter 11 or Chapter 9 Cases List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1
Official form 204
                                                                                                                                                             Best Case Bankruptcy
Software Copyright IC) 996-2O21 Best Case, LLC -www.bestcase.com
                                                                                           _
                                                                                     ___
                                                                               ___


                                                            _
                                                    ___




          ___
       ___




            Case 2:21-bk-11880-DS                         Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                                          Desc
                                                          Main Document    Page 8 of 35



                                                    United States Bankruptcy Court
                                                        Central District of California
                                                                                                                   CaseNo.       —



           n±tmotive,LLC                                                                                           Chapter         11
mit                                                                           Debtor(s)

                                                                                                    LDERS
                                                LIST OF EQUiTY SECURITY HO
                                                                                                     rule I 007(aX3) for filing in this
                                                                                                                                        Chapter II Case
                                 ors equi ty secu rity hold ers which is prepared in accordance with
Following is the list of the Debt
                                                                                            ies                               Kind of Interest
                                     e of                  Security Class Number of Securit
 Name and last known address or plac
 business of holder                                                                                                           100%
                                                                                 100%
 Ahmad P. Nawabi
 2666 Honolulu Ave
 Montrose CA 91020
                                                                                                                           NERSHIP
                       UN   DE R   PEN  AL  TY  OF    PER   JUR  Y   ON  BE  HA   LF OF CORPORATION OR PART
 DECLARATION
                                                                                                                     alty of perjury that I
                 Man  agin g Mem   ber of the cor por ation  nam  ed as the debtor in this case, declare under pen
          I, the                                                                                              t of my information and
     e read  the fore going  Lis t of Equ ity Sec urit y Hol der s and that it is true and correct to the bes
 hav
 belief.



   Date                                                                   Signature
                                                                                        Ahma

                                                                           rry: Fine of up to $500,000 or   imprisonment for up to 5 years or both.
                     Penally for making aJaise sralcmenl ofconceaflngprcpe
                                                                    ISU.SC. 152am) 3571.




       Sheet I of) in LAst of Equity Security Holders
              Copq (C) 18Q2j it Ca. LLC     -                                                                                                         aait   c.
                      ________________________________________               ________




               Case 2:21-bk-11880-DS                      Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                               Desc
                                                          Main Document    Page 9 of 35



                                 STATEMENT OF RELATED CASES
                              INFORMATION REQUIRED BY LBR 1015-2
                    D STATES BANK RUPT CY COUR T, CENTRAL DISTRICT OF CALIFORNIA
              UNITE                                                has previously been filed                                                               by or
                            the  Bankru   ptcy  Act  of  1898    or the  Bankruptcy Reform Act of 1976                                   of the   debtor ,  any
1. A petition under                                                                                                      art affiliate
                      debtor  ,  his/her  spouse   ,  his  or  her current or former domestic partner1                               , or   memb   er, or   any
     against the                                                                                                  limited partner
                                                           debtor is or formerly was a general or
     copartnership or joint venture of which                                              contro   l,  as  follows:    (Set forth the complete number
                                      debtor   is a  directo r, officer, or person in
     corpor    ation of  which    the                                                                                 ptcy Judge and court to whom
                                                        ding, date filed, nature thereof, the Bankru
     and title of each such of prior procee                                                                      indicate. Also, list any real properly
                                                          not, the disposition thereof. If none, so
     assigned, whether still pending and, if
                                                        with any such prior proceeding(s).)
      included in Schedule A/B that was filed                                                                     Central District of California, Los
              princip al filed  chapte r 13 bankru   ptcy  on 11/16/2020, case #2:20-bk-20254-SK In
  Debtor’s
  Angeles Division. The case is pending.
                                                                                                    11019.5K. cssed!2i26J2021.
  DslfilcJpter 11 bankruptcy ii2                                           L

                                                                                                                              or the Bankruptcy Reform
                                                                    petition under the Bankruptcy Act of 1898
 2. (If petitioner is a partnership or joint venture) A                                or an affiliate of the debtor        , or  a general partner in the
       Act of 1978 has previously been filed by or against the debtor                                                  debtor  ,  partner  ship in which the
                                                                                     person in control of the
       debtor, a relative of the general partner, general partner of, or                       in contro   l  of  the  debtor    as  follow s: (Set forth the
       debtor is a general partner, general partner of the debtor, or person                              of the    procee  ding,   the   Bankru  ptcy Judge
                                                                                               nature
       complete number and title of each such prior proceeding, date filed,                            ition thereof. If none,        so  indicate.  Also, list
       and court to whom assigned, whether still pending and, if not, the dispos proceeding(s).)
                                                                                                  prior
       any real property included in Schedule A/B that was filed with any such
   None______                _____       _____       _____      __
                                                                                                        or the Bankruptcy Reform Act of 1978 has
  3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 iaries, a director of the debtor, an officer
        previously been filed by or against the debtor, or any             of its affiliates or  subsid
                                                                                                       debtor is general partner, a general partner
        of the debtor, a person in control of the debtor, a partnership in which the
                                                                                                                      the debtor, or any persons, firms
        of the debtor, a relative of the general partner, director, officer, or person control of    in
                                                                               as  follows:   (Set    forth  the    compl  ete number and title of each
        or corporations owning 20% or more of its voting stock
                                                   nature   of  procee ding,   the  Bankru   ptcy   Judge     and    court  to whom assigned, whether
        such prior proceeding, date filed,
                                                                                                             any    real  proper  ty included in Schedule
        still pending, and if not, the disposition thereof. If none, so indicate. Also, list
        A/B that was filed with any such prior proceeding(s            ).)
    None

   4. (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof has
         been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
         proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
         pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B
         that was filed with any such prior proceeding(s).)
     None

    I declare, under penalty of perjury, that the foregoing is true and correct.
     Executed at      Montrose                               .,Califomia.
                                                                                                           Nawabi
      Date:               3/1/Z                                                                  Signature of Debtor I


                                                                                                 Signature of Debtor 2




                         This form a ma ator’. It has been approved for use In the United Slates 8ankrupfoy Court for the Central Distrt ol Catforni
      Oco br 2018                                                                          F l015-2.l.STMT RELATED CASES
                                ______________________________                                                       ____




                Case 2:21-bk-11880-DS                              Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                        Desc
                                                                   Main Document    Page 10 of 35
Fill in this information to identify the case:

 Debtor name          Hexagon Automotive, LLC

United States Bankruptcy Court for the:                   CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 2O6Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                             12/15

•t Summary of Assets


       Schedule A/B: Assets-Real and Personal Property (Official Form 206A1B)

       la, Real property:
           Copy line 88 from Schedule A/B                                                                                        $         1,130,000.00

       lb. Total personal property:
                                                                                                                                 $             33,500.00
           Copy line 91A from Schedule A/B

       lc. Total of all property:
           Copy line 92 from Schedule A/B                                                                                        $         1,163,500.00


I1iW         Summary of Liabilities


2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                 $_        1,240,169.99
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D


 3.    Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
                                                                                                                                 $                     0.00
           Copy the total claims from Part 1 from line 5a of Schedule ElF

       3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                                12,000.00
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule ElF


 4.    Total liabilities
                                                                                                                            $           1,252,169.99
       Lines 2 + 3a + 3b




 Official Form 2O6Sum                                        Summary of Assets and Liabilities for Non-Individuals                                 page 1
Software Copyright (C) 1 996-2021 Best Case, LLC   -   awwbestcasecom                                                                 Best Case Bankruptcy
                                   ______________________________


                   Case 2:21-bk-11880-DS                     Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                      Desc
                                                             Main Document    Page 11 of 35
    Fill in this information to identify the case:

    Debtor name           Hexagon Automotive, LLC


    United States Bankruptcy Court for the:         CENTRAL DISTRICT OF CALIFORNIA


    Case number (if known)
                                                                                                                     Q   Check if this is an
-
                                                                                                                         amended filing




Official Form 206A1B
Schedule AIB: Assets                                    -   Real and Personal Property                                                     12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor’s own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part I through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
IIi           Cash and cash equivalents
1 Does the debtor have any cash or cash equivalents?

         • No. Go to Part 2.
         O   Yes Fill in the information below.
         All cash or cash equivalents owned or controlled by the debtor                                                  Current value of
                                                                                                                         debtor’s interest

 Part2:      Deposits and Prepayments
6, Does the debtor have any deposits or prepayments?

         ONo.    GotoPart3.

         • Yes   Fill   in the information below.


    7.          Deposits, including security deposits and utility deposits
                Description, including name of holder of deposit


                7.1.     Bank of America account ending in 0366                                                                         $3,500.00



    8.          Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
                Description, including name of holder of prepayment


    9.          Total of Part 2.                                                                                                    $3,500.00
                Add lines 7 through 8. Copy the total to line 81.                                                  L________________________
IIT         Accounts receivable
10. Does the debtor have any accounts receivable?

         •No. GotoPart4.
         0 Yes Fill in the information below.


I1           Investments
13. Does the debtor own any investments?

         •No. GotoPart5.
         O Yes Fill     in the information below.



Official Form 206A/B                                        Schedule A/B Assets   -   Real and Personal Property                               page 1
Software Copyright(c) 1996-2021 Best Case, LLC -www.bestcasecom                                                                    Best Case Bankruptcy
                                                                                                              ______
                                                                                                       __________
                                                                              _______




              Case 2:21-bk-11880-DS                          Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                           Desc
                                                             Main Document    Page 12 of 35
Debtor         Hexagon Automotive, LLC                                                          Case number (if known)
               Name


I1iI         Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

   • No. Go to Part 6.
   C Yes Fill in the information below.


ITi(         Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

   • No. Go to Part 7.
     Yes Fill in the information below.


ITit         Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

   • No. Go to Part 8.
   C Yes Fill in the information below.

I1il;        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

   C No. Go to Part 9.
   • Yes Fill in the information below.

          General description                                               Net book value of           Valuation method used   Current value of
          Include year, make, model, and identification numbers             debtor’s interest           for current value       debtor’s interest
          (i.e., yIN, HIN, or N-number)                                     (Where available)

 47.      Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.      Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
          floating homes, personal watereraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Debtors assets include 3 auto hoists, tire
                                                                                               $0.00                                       $30,000.00
           equipment, tools and auto parts.




 51.       Total of Part 8.                                                                                                            $30,000.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
           • No
           C Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
           • No
           C Yes

 Part 9:     Real_property
54. Does the debtor own or lease any real property?


Official Form 206NB                                          Schedule A/B Assets   -   Real and Personal Property                                  page 2
                                                                                                                                        Best Case Bankruptcy
Software Copyright (c) 1996-2021 Best Case, LLC aww.bestcase.com
                                             -
                                                                                                       ______
                                                                               ____
                                                                    _____
                                                                    ___________




               Case 2:21-bk-11880-DS                          Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                           Desc
                                                              Main Document    Page 13 of 35
Debtor         Hexagon Automotive, LLC                                                         Case number (If known)
               Name

  CNo. Goto Part 10.
  • Yes Fill in the information below.

55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                  Nature and            Net book value of        Valuation method used   Current value of
           property                                     extent of             debtor’s interest        for current value       debtor’s interest
           Include street address or other              debtor’s interest     (Where available)
           description such as Assessor                 in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 8166 Mannix Drive,
                   Los Angeles, CA
                   90046 (2 bedrooms, I
                   bathroom, single
                   family residence).
                    1,077 sq. ft.
                   The property value is
                    estimated based on
                   online valuation.
                    Debtor is in the
                    process of obtaining
                    an appraisal report
                                                         100%                                 $0.00    Comparable_sale                 $1,130,000.00
                    for the property.




56.        TotalofPart9.                                                                                                             $1,130,000.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

57.         Is a depreciation schedule available for any of the property listed in Part 9?
            • No
            D Yes

58.         Has any of the property listed in Part 9 been appraised by a professional within the last year?
            • No
              Yes

I1ThE        Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

      DNo. GotoPartil.
      • Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used     Current value of
                                                                              debtor’s interest        for current value         debtor’s interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
            City of Glendale Permit to Operate, Occupancy
            Permit, Bureau of Automotive Repair, Seller’s                                                                                          $0.00
            permit, and Fire Department Permit                                                 $0.00



 63.        Customer lists, mailing lists, or other compilations
                                                             Schedule NB Assets        Real and Personal Property                                  page 3
Official Form 206A1B                                                               -




                                                                                                                                        Best Case Bankruptcy
Software Copyright Ic) i996-2021 Best Case, LLC w.ewbestcase corn
                                              -
                                                                                  _______
                                                                       ___________




               Case 2:21-bk-11880-DS                             Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                  Desc
                                                                 Main Document    Page 14 of 35
Debtor         gon Automotive, LLC                                                                Case number (If known)
               Name


64.        Other intangibles, or intellectual property

65.        Goodwill

66.        Total of PartlO.
           Add lines 60 through 65. Copy the total to line 89.                                                                                  —




67.         Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. 101 (41A) and 107?
            •No
            D Yes
68.         Is there an amortization or other similar schedule available for any of the property listed in Part 10?
            • No
            O Yes

69.         Has any of the property listed in Part 10 been appraised by a professional within the last year?
            • No
            0 Yes

•Ii            All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

      •No. Goto Part 12.
      0 Yes Fill in the information below.




                                                                 Schedule NB Assets       Real and Personal Property                         page 4
Official Form 206A1B                                                                  -




                                                                                                                                   Best Case Bankruptcy
Software Copyright   (C)   1996-2021 Best Case, LLC -eww.bestcasecom
                                                                                               __
                                                                             ___________




              Case 2:21-bk-11880-DS                         Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                 Desc
                                                            Main Document    Page 15 of 35
Debtor         Hexagon Automotive, LLC                                                        Case number (If known)
               Na me



ITiII         Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                           Current value of                  Current value of real
                                                                                 personal property                 property

80. Cash, cash equivalents, and financial assets.
                                                                                                    $0.00
    Copy line 5, Part I

81. Deposits and prepayments. Copy line 9, Part 2.                                            $3,500.00

82. Accounts receivable. Copy line 12, Part 3.                                                      $0.00

83.    Investments. Copy line 17, Part 4.                                                           $0.00

84.    Inventory. Copy line 23, Part 5.                                                             $0.00

85. Farming and fishing-related assets. Copy line 33, Part 6.                                        $0.00

 86.   Office furniture, fixtures, and equipment; and collectibles.
                                                                                                     $0.00
       Copy line 43, Part 7.

87. Machinery, equipment, and vehicles. Copy line 51, PartS.                                 $30,000.00


 88.   Real property. Copy line 56, Pa19                                                               >                           $1,130,000.00

 89.   Intangibles and intellectual property. Copy line 66, Part 10.                                 $0.00

 90. All other assets. Copy line 78, Part 11.                               +                        $0.00

 91.   Total. Add lines 80 through 90 for each column                                      $33,500.00        +   91b.             $1,130,000.00
                                                                                                                                                    j
 92. Total of all property on Schedule AIB. Add lines 91a+91b=92                                                            1,163,500.00




Official Form 206NB                                        Schedule A/B Assets   -   Real and Personal Property                                         page 5
                                                                                                                                            Best Case Bankruptcy
Software Copyright (C) 1996-2021 Best Case, LLC -wwwbestcasecom
            ___________
         ___________
        ___________
                        ___
                   _______________________
                                                             ____   ______   ______     ____________________

               Case 2:21-bk-11880-DS                           Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                       Desc
                                                               Main Document    Page 16 of 35
Fill in this information to identify the case:
Debtor name            Hexagon Automotive, LLC

United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

       number    (if   known)
Case




                                                                                                                                           Check if this is an
                                                                                                                                           amended filing


Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                   12115

Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtors property?
        No. Check this box and submit page 1 of this form to the court with debtors other schedules. Debtor has nothing else to report on this form.
     • Yes. Fill in all of the information below.

I1           List Creditors Who Have Secured Claims
                                                                                                                 Column A                     Column B
2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
claim, list the creditor separately for each claim.                                                              Amount of claim             Value of collateral
                                                                                                                                             that supports this
                                                                                                                 Do not deduct the value     claim
                                                                                                                 of collateral.
Jfyervicing                                         Describe debtors property that is subject to a lien               $1,160,460.70             $1,130,000.00
       Creditofs Name                               8166 Mannix Drive, Los Angeles, CA 90046 (2
                                                    bedrooms, I bathroom, single family
                                                    residence). 1,077 sq. ft.
                                                    The property value is estimated based on
                                                    online valuation. Debtor is in the process of
       901 S. 2nd St., Ste. 201                     obtainjg anppaisal report for the proper
       Springfield, IL 62704
       Creditors mailing address                    Describe the lien
                                                    Mortgage loan
                                                    Is the creditor an insider or related party?
                                                    INo
       Creditor’s email address, if known           Q   Yes
                                                    Is anyone else liable on this claim?
       Date debt was incurred                           No
       2018                                         • Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3544
       Do multiple creditors have an                As of the petition filing date, the claim is:
       interest in the same property?               Check all that apply
           No                                       I Contingent
       • Yes. Specify each creditor,                •   Unliquidated
       including this creditor and its relative
                                                        Disputed
       priority.
       1. Los Angeles Tax
       Collector
       2. Fayicing

       Los Angeles Tax Collector                    Describe debtors property that is subject to a lien                     $25,709.29           $1,130,000.00
       Creditor’s Name                              8166 Mannix Drive, Los Angeles, CA 90046 (2
                                                    bedrooms, I bathroom, single family
                                                    residence). 1,077 sq. ft.
                                                    The property value is estimated based on
                                                    online valuation. Debtor is in the process of
       P0 Box 54110                                 obtaining an appraisal report for the proper
       Los Angeles, CA 90054
       Creditor’s mailing address                   Describe the lien
                                                    Property tax
                                                    Is the creditor an insider or related party?
                                                     INo
       Creditor’s email address, if known            D Yes

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 3
                                                                                                                                                     Best Case Bankruptcy
Software Copyright IC> 1996-2021 Best Case, LLC -wwbestcase.com
       _____________________________________________________________________________________


                Case 2:21-bk-11880-DS                           Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                      Desc
                                                                Main Document    Page 17 of 35
 Debtor       Hexagon Automotive, LLC                                                                    Case number (if known)
              Name

                                                       Is anyone else liable on this claim?
        Date debt was incurred                         •No
        2018                                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        0188
        Do multiple creditors have an                  As of the petition filing date, the claim is:
        interest in the same property?                 Check all that apply
        DN0                                            D Contingent
        • Yes. Specify each creditor,                  D Unhiquidated
        including this creditor and its relative           Disputed
        priority.
        Specified on line 2.1



f1     U.S. Small Business
       Creditor’s Name
                                                       Describe debtors property that is subject to a lien                         $54,000.00        $30,000.00
                                                       Debtor’s assets include 3 auto hoists, tire
        Office of Processing                           equipment, tools and auto parts.
        14925 Kingsport Rd.,
       Fort Worth, TX 76155
       Creditor’s mailing address                      Describe the lien
                                                       UCC Financing Statement
                                                       Is the creditor an insider or related party?
                                                       • No
       Creditor’s email address, if known              D Yes
                                                       Is anyone else liable on this claim?
        Date debt was incurred                         •No
       612812020                                       D Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
       7907
        Do multiple creditors have an                  As of the petition filing date, the claim is:
        interest in the same property?                 Check all that apply
        •No                                            D Contingent

        D Yes. Specify each creditor,                  D   Unhiquidated
        including this creditor and its relative       D   Disputed
        priority.



                                                                                                                                  $1,240,169.9
.
     Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                              9


IlT List Others to Be Notified for a Debt Already Listed in                        Part I
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Civic Financial Services
        2015    Manhattan Beach          Blvd.,                                                                   Line
         Redondo Beach,             CA 90278

        Civic Financial Services
        do Fay Servicing  LLC                                                                                     Line.L
         ISAOAIATIMA
         P0 Box 29976
         Phoenix, AZ 85038


        Fay Servicing          LLC
         1601 LBJ Freeway, Ste.              150                                                                  Line
         Dallas,   TX 75234




Official Form 206D                     Additional Page of Schedule         D: Creditors Who Have Claims Secured by Property                                page 2 of 3

Software Copyright (c) 1 996-2021 Best Case, LLC v.ww bestcase.com
                                                   -                                                                                                 Best Case Bankruptcy
                Case 2:21-bk-11880-DS                              Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53    Desc
                                                                   Main Document    Page 18 of 35
Debtor        Hexagon Automotive, LLC                                                    Case number   (if known)
              Name

        Fay Servicing LLC
        P0 Box 809441                                                                           Line   2.1
        Chicago, IL 60680

        SBA
        10737 Gateway West, #300                                                                Line2
        El Paso, TX 79935

        U.S. Attorney: Attn: Elan Levey
        300 N. Los Angeles Street                                                               Line
        Fed Bldg., RM 7516
        Los Angeles, CA 90012




Official Form 206D                    Additional Page of Schedule D: Creditors Who Have Claims Secured by Property         page 3 of3

Software Copyright (c) 1996-2021 Best Case, LLC   -   wwwbestcasecom                                                 Best Case Bankruptcy
                                  ________________________________

                  Case 2:21-bk-11880-DS                         Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                             Desc
                                                                Main Document    Page 19 of 35
 Fill in this information to identify the case:
 Debtor name           Hexagon Automotive, LLC

 United States Bankruptcy Court           for the:   CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part I for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets Real and   -




Personal Property (Official Form 206A1B) and on Schedule 0: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts I and
2 in the boxes on the left, If more space is needed for Part I or Part 2, fill out and attach the Additional Page of that Part included in this form.

              List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          C   No. Go to Part 2.

          • Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.
                                                                                                                                     Total claim            Priority amount

[2.1    J Priority creditor’s name and mailing address               As of the petition filing date, the claim is:                                 $0.00      $0.00
            Franchise Tax Board                                      Check all that apply.
           Bankruptcy Section MS: A-340                              C Contingent
           P0 Box 2952                                               C Unliquidated
           Sacramento, CA 95812-2952                                 C Disputed

            Date or dates debt was incurred                          Basis for the claim:
            nla                                                      Notice only

            Last 4 digits of account number   2778                   Is the claim subject to offset?

            Specify Code subsection of PRIORITY                      • No
            unsecured claim: 11 U.S.C. § 507(a)
                                                                     C Yes

_2.2        Priority creditor’s name and mailing address             As of the petition filing date, the claim is:                                 $0.00      $0.00
            IRS                                                      Check all that apply.
            P.O. Box 7346                                            C Contingent
            Philadelphia, PA 19101                                   C Unhiquidated
                                                                     C Disputed

            Date or dates debt was incurred                          Basis for the claim:
            n/a                                                      Notice only

            Last 4 digits of account number   2778                   Is the claim subject to offset?

            Specify Code subsection of PRIORITY                      I No
            unsecured claim: 11 U.S.C. § 507(a)
                                                                     C Yes


ITiW List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim




Official Form 206E/F                                          Schedule ElF: Creditors Who Have Unsecured Claims                                                        page 1 of 2
Software Copyright   to) 1996-2021 Best Case, LLC www.bestcase.com
                                                -
                                                                                                                     24271                                   Best Case Bankruptcy
                                                                            _______




                Case 2:21-bk-11880-DS                           Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                            Desc
                                                                Main Document    Page 20 of 35
Debtor       Hexagon Automotive, LLC                                                                  Case number (if known)
             Name
3.1       Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is: Check ailthat apply                $1 2,000.00
          Bank of America                                                    • Contingent
          555 California St.                                                 D   Unliquidated
          San Francisco, CA 94104                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    PPP Loan
          Last 4 digits of account number 4470
                                                                             Is the claim subject to offset?    • No         Yes



              List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.
                                                                                                                                                copy the next page.
   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed,

          Name and mailing address                                                                    On which tine in Partl or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

              Total Amounts of the Priority and Nonpriority Unsecured Claims
S. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                           Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.          $                           0.00
 5b. Total claims from Part 2                                                                             5b.    +     $                      12,000.00

 5c. Total of Parts 1 and 2                                                                               5c.        $                           I 2,000.00
      Lines 5a + 5b 5c.




                                                               Schedule ElF: Creditors Who Have Unsecured Claims                                                   Page 2 of 2
 Official Form 206 ElF
                                                                                                                                                            Best Case Bankruptcy
 Software Copyright (c) 1996-2021 Best Case, LLC -‘.wwbestcase corn
     ________
                              _______________________________
                   ______________________________________________________________________________________




                Case 2:21-bk-11880-DS                           Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                              Desc
                                                                Main Document    Page 21 of 35
Fill in this information to identify the case:
 Debtor name          Hexagon     Automotive,          LLC




 United   States   Bankruptcy Court for the:        CENTRAL          DISTRICT OF CALIFORNIA




Case    number     (if known)
                                                                                                                                    Checkif this   is an


                                                                                                                                    amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this      with the debtors other schedules. There nothing else
                                                form                                          is           to       this
                                                                                                                report on   form.



      U Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets Real-and Personal                 Property
(Official Form 206A1B).

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.1.        State what the contract or                   Month to month rent for
             lease is for and the nature of               the location of Debtor’s
             the debtors interest                         business. Monthly
                                                          lease obligation is
                                                          $4,922.00
                   State the term remaining
                                                                                          Donald O’Hara
             List the contract number of any                                              2666 Honolulu Ave
                   government contract                                                    Montrose, CA 91020




Official Form 206G                                Schedule G: Executory Contracts and Unexpired Leases                                               Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC -wew.bestcase corn                                                                           Best Case Bankruptcy
______          ___________
                               ___________
                                                            ______________________________________
                                   ___________________________
                                             _____




                     Case 2:21-bk-11880-DS                     Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                             Desc
                                                               Main Document    Page 22 of 35
Fill   in    this   information to identify   the   case:


Debtor name                Hexagon Automotive, LLC

United States Bankruptcy Court for the:               CENTRAL DISTRICT OF CALIFORNIA

Case number           (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                         12/15


Be as complete and accurate             as   possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

        1. Do you have any codebtors?

D No. Check this box and submit this form to the court with the debtors other schedules. Nothing else needs to be reported on this form.
 I Yes

                                                                                                                                    in the schedules of
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor
     creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
                                                                                                                                      Column 2.
     on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in
           Column 1: Codebtor                                                                        Column 2: Creditor




                    Name                         Mailing Address                                     Name                          Check all schedules
                                                                                                                                   that apply:


       2.1          Ahmad P.                        2666 Honolulu Ave                                 Fay Servicing                I D       2.1
                    Nawabi                          Montrose, CA 91020                                                               E/F
                                                                                                                                   DG




Official Form 206H                                                              Schedule H: Your Codebtors                                      Page 1 of 1
                                                                                                                                            Best Case Bankruptcy
Software Copyright (c) 1996-2021 Best Case, LLC www.bestcase.com
                                                -
                                     ________________________________

                 Case 2:21-bk-11880-DS                              Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                       Desc
                                                                    Main Document    Page 23 of 35


 Fill in this information to identify the case:
 Debtor name                Hexagon Automotive, LLC

 United States Bankruptcy Court for the:                 CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                 amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                               04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

I1             Income

1.   Gross revenue from business

           None.

        Identify the beginning and ending dates of the debtor’s fiscal year,                          Sources of revenue                         Gross revenue
        which may be a calendar year                                                                  Check all that apply                       (before deductions and
                                                                                                                                                 exclusions)

        From the beginning of the fiscal year to filing date:                                         U Operating a business                                  $39,449.00
        From 1101/2021 to Filing Date
                                                                                                      D Other


        For prior year:                                                                               U Operating a business                                $380,019.00
        From 1/01/2020 to 12/31/2020
                                                                                                         Other


        For year before that:                                                                         I Operating a business                                $538,987.00
        From 1/01I2019to 12131/2019
                                                                                                         Other

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
     and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       I None.

                                                                                                      Description of sources of revenue          Gross revenue from
                                                                                                                                                 each source
                                                                                                                                                 (before deductions and
                                                                                                                                                 exclusions)

ITiI’. List Certain Transfers Made Before Filing for Bankruptcy

3.   Certain payments or transfers to creditors within 90 days before filing this case
     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
     filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
     and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       • None.

       Creditor’s Name and Address                                               Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                                     Checkall that apply

4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider
     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                       Statement of Financial   Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright   (C)   1996-2021 Best Case. LLc -www.bestcase.com                                                                                     Best Case Bankruptcy
                                                                                                                                 ____________________________




               Case 2:21-bk-11880-DS                           Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                          Desc
 Debtor
                                                               Main Document    Page 24  of 35
                                                                                      Case number (if known)
             Hexagon Automotive, LLC



     or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
     may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
     listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
     debtor and their relatives; affiliates of the debtor and insiders of such affiliates: and any managing agent of the debtor. 11 U.S.C. § 101(31).

      • None.

       Insider’s name and address                                          Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5.   Repossessions, foreclosures, and returns
     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
     a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

      • None

       Creditor’s name and address                              Describe of the Property                                      Date                    Value of property


6.   Setoffs
     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
     of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
     debt.

      • None

       Creditor’s name and address                              Description of the action creditor took                       Date action was                    Amount
                                                                                                                              taken

ITht’         Legal Actions or Assignments

7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
     in any capacity—within 1 year before filing this case.

      • None.

              Case title                                        Nature of case             Court or agency’s name and                Status of case
              Case number                                                                  address

8.   Assignments and receivership
     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
     receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      • None


I1 Certain Gifts and Charitable Contributions

9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
     the gifts to that recipient is less than $1,000

      • None

               Recipient’s name and address                     Description of the gifts or contributions                Dates given                               Value


IiI. Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

      • None




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2021 Best Case, LLC -wewbestoase corn                                                                                       Best case Bankruptcy
                                                                                                                                                ____________________________




                 Case 2:21-bk-11880-DS                             Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                              Desc
                                                                   Main Document    Page 25 of 35
 Debtor         Hexagon Automotive, LLC                                                                              Case number   (if known)




        Description of the property lost and                        Amount of payments received for the loss                         Dates of loss           Value of property
        how the loss occurred                                                                                                                                             lost
                                                                    If you have received payments to cover the loss, for
                                                                    example, from insurance, government compensation, or
                                                                    tort liability, list the total received.

                                                                    List unpaid claims on Official Form 1O6AIB (Schedule
                                                                    A/B: Assets   —   Real and Personal Property).

I1i( Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       E None.
                 Who was paid or who received                           If not money, describe any property transferred                   Dates               Total amount or
                 the transfer?                                                                                                                                          value
                 Address
        11.1.    Law Offices of Michael Jay
                 Berger
                 9454 Wilshire Boulevard, 6th
                 floor
                 Beverly Hills, CA 90212                                Attorney Fees                                                     312/2021                 $15,000.00

                 Email or website address
                 michael.bergerbankruptcypower.c
                 om

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

      • None.

       Name of trust or device                                          Describe any property transferred                      Dates transfers                Total amount or
                                                                                                                               were made                               value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

      • None.

                Who received transfer?                              Description of property transferred or                           Date transfer            Total amount or
                Address                                             payments received or debts paid in exchange                      was made                           value

•i Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


      I Does not apply

                 Address                                                                                                               Dates of occupancy
                                                                                                                                       From-To

iii: Health Care Bankruptcies

Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 3
Software Copyright   (C)   1996-2021 Best Case, LLC -www.bestcase.com                                                                                          Best Case Bankruptcy
                                                                                                                                         ______________________________
                                                                                                                                                              --




                   Case 2:21-bk-11880-DS                          Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                             Desc
                                                                  Main Document    Page 26 of 35
  Debtor       Hexagon Automotive, LLC                                                                      Case number (if knowit)




 15. Health Care bankruptcies
     Is the debtor primarily engaged in offering services and facilities for:
      -diagnosing or treating injury, deformity, or disease, or
      -providing any surgical, psychiatric, drug treatment, or obstetric care?


          •   No. Go to Part        9.
          D   Yes. Fill in the information below.



                     Facility name and address                        Nature of the business operation, including    type   of   services         If debtor provides meals
                                                                      the debtor provides                                                         and housing, number of
                                                                                                                                                  patients in debtor’s care

               Personally Identifiable Information

 16. Does the debtor collect and retain personally identifiable information of customers?

          I   No.
              Yes. State the nature of the information collected and retained.

 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
     profit-sharing plan made available by the debtor as an employee benefit?

          •   No. Go to Part 10.
          E   Yes. Does the debtor serve as plan           administrator?



I1I’ Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18.   Closed financial accounts
      Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
      moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
      cooperatives, associations, and other financial institutions.


          • None
                   Financial Institution name and                 Last 4 digits of           Type of account or             Date account was                    Last balance
                   Address                                        account number             instrument                     closed, sold,                   before closing or
                                                                                                                            moved, or                                transfer
                                                                                                                            transferred

19. Safe deposit boxes
    List any safe deposit box or           other depository for securities, cash, or other valuables the debtor now has or        did   have within 1 year before   filing this
    case.


          • None

          Depository institution name and address                         Names of anyone with                Description of the contents                   Do you still
                                                                          access to it                                                                      have it?
                                                                          Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          • None

          Facility name and address                                       Names of anyone with                Description of the contents                   Do you still
                                                                          access to it                                                                      have it?


ITJ Property the Debtor Holds or Controls That the Debtor Does Not Own




Official Form 207                                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                             page 4
Software Copyright   (C)   1996-2021 Best Case, LLC wwwbostcase.com
                                                  -
                                                                                                                                                             Best Case Bankruptcy
                Case 2:21-bk-11880-DS                          Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                           Desc
                                                               Main Document    Page 27 of 35
 Debtor        Hexaqon Automotive, LLC                                                                 Case number     (if known)




21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

      • None


I1TU Details About Environment Information

For the purpose of Part 12, the following definitions apply:
      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
      medium affected (air, land, water, or any other medium).

        Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
        owned, operated, or utilized.

        Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
        similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22.     Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

        •     No.
        D     Yes, Provide details below.

        Case title                                                 Court or agency name and               Nature of the case                           Status of case
        Case number                                                address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

        •     No.
        C     Yes. Provide details below.

        Site name and address                                      Governmental unit name and                 Environmental law, if known              Date of notice
                                                                   address

24. Has the debtor notified any governmental unit of any release of hazardous material?

        •     No.
        C     Yes. Provide details below.

        Site name and address                                      Governmental unit name and                 Environmental law, if known              Date of notice
                                                                   address

               Details About the Debtor’s Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

        C None
      Business name address                                  Describe the nature of the business              Employer Identification number
                                                                                                              Do not include Social Security number or ITIN.

                                                                                                              Dates business existed
      25 1.                                                  Automotive shop                                  EIN:      2778
              Hexagon
              2666 Honolulu Ave
              Montrose, CA 91020                                                                              From-To      2005- present



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.


Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2021 Best Case, LLC www.bestcase.com
                                             -
                                                                                                                                                         Best Case Bankruptcy
                                                                                              _____        __________
                                                                                                            __________

               Case 2:21-bk-11880-DS                         Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                        Desc
                                                             Main Document    Page 28 of 35
Debtor      Hexagon Automotive, LLC                                                                   Case number    (if known)




          C None
      Name and address                                                                                                                  Date of service
                                                                                                                                        From-To
      26a.1.        Simplified Accounting System                                                                                        2005   -   present
                    557 E. Altadena Dr.
                    Altadena, CA 91001

   26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
        within 2 years before filing this case.

          • None


   26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

          C None
      Name and address                                                                                     If any books of account and records are
                                                                                                           unavailable, explain why
      26c.1.        Ahmad P. Nawabi
                    2666 Honolulu Ave
                    Montrose, CA 91020

   26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
        statement within 2 years before filing this case.

          • None

      Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

     •     No
     C     Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders or other people
                                                                                                                           ,
    in control of the debtor at the time of the filing of this case.

      Name                                          Address                                              Position and nature of any                % of interest, if
                                                                                                         interest                                  any
      Ahmad P. Nawabi                               2666 Honolulu Ave                                    Managing Member                           100%
                                                    Montrose, CA 91020




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


      •    No
      C    Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

      CN0
      •    Yes. Identify below.

Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 6
                                                                                                                                                    Best Case Bankruptcy
Software Copyright Ic) 1996-2021 Best Case, LLC www bestcase.com
                                             -
                                               _______                  ________
                                                                        ____________        ____________                ______   __________________




         Case 2:21-bk-11880-DS                          Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                           Desc
                                                        Main Document    Page 29 of 35



   Deblor        Hexagon Automotive, LLC                                                         Case number itnObw7)


                    Name and address of recipient             Amount of money or description and value of       Dates              Reason for
                                                              property                                                             providing the value
          30.1
                    Ahmad P. Nawabi
                    2666 Honolulu Ave                         Mr. Nawabi takes a monthly draw (appx.             12 months
                    Montrose,CA 91020                         $6,500)      —                                    12020__20,j,)_     Compensation

                    Relationship to debtor
                    Debtor’s principal and
                    Managing Member


   31. Wthln 6 years before tiling this case, has tile debtor been a member of any consolidated group for tax purposes?

        ‘No
              Yes. Identify below.

      Name of (ho parent corporation                                                                   Employer Identification number ot the parent
                                                                                                       corporation

  32. WithIn 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

             No
        D    Yes. identify below.

      Name of the pension fund                                                                         Employer Identification number of the parent
                                                                                                       corporaUofl

 I.PTiei Signature and Declaration                                                  —_______________________________




       WARNING    -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
       connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
       18 U.S.C. §5152, 1341, 1519, and 3571,

       I have examined the information in this Statement of Financia(Affairs and any attachments arid have a reasonable belief that the information is true
       and correct.

       I declare under penalty of peijury that the foregoing is true and correct.

  Executed on                 —      —        2.
                                                                     Ahmad P. Nawabi
  Signature of individual signing on behalfofihed        tor         Printed name

  Position or relationship to debtor     Managing Member

 Are additional pages to Statement of Financial Affairs for Non•indivlduals F311r?g for Bankruptcy (Official Form 207) attached?
    No
 D Yes




Ofllclai Form 207                              Statem.nt of Financial Affalr for Non.lndMduali FIling for Bankruptcy                                  page 7
Sofrw.re GopN Ic) 1596-2021 Sea case, u.c   ,wwbestcase.ccm                                                                                e,i ca’. icy
                 Case 2:21-bk-11880-DS                       Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                Desc
                                                             Main Document    Page 30 of 35
B2030 (Form 2030) (12/1 5)
                                                            United States Bankruptcy Court
                                                                   Central District of California
 In re               gpotive, LLC                                                                              Case No.
                                                                                Debtor.                        Chapter      11


                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
         Pursuant to 11 U S.C. 329(a) and Fed. Bankr. P. 20 16(b), 1 certify that 1 am the attorney for the above named debtor(s) and that
         compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
         be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
               For legal services, I have agreed to accept a RETAINER                                      $                15,000.00

               Prior to the filing of this statement I have received a RETAINER                            $                15,000.00

               Balance Due                                                                                 $                       0.00

2.       The source of the compensation paid to me was:
               [71   Debtor             Other (specify):

3.       The source of compensation to be paid to me is:

               F     Debtor       El    Other (specify):

                                                                                                                      and associates of my law firm.
4.       fj I have not agreed to share the above-disclosed compensation with any other person unless they are members

              I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
              copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

         a.   Analysis of the debtors financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
         b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
         c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
         d.   [Other provisions as needed]


6.       By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement r arrangement for p        ment to me for repre ent tion of the debtor(s) in
 this bankruptcy proceeding.


      Date                                                                      Mtchael Jay Ber er
                                                                                Signature ofAttorney
                                                                                Law Offices of Mic      Jay Berger
                                                                                9454 Wilshire Boul ard, 6th floor
                                                                                Beverly Hills, CA 90212
                                                                                (310) 271-6223 Fax: (310) 271-9805
                                                                                michael.berger@bankruptcypower.com
                                                                                Name of law firm




                                                                                                                                             Best Case Bankruptcy
 Software Copyright (c) 19962O21 Best Case, LLC www.bestcase.com
                                             -
                                                 __
                                          __
                                       __
                                __
                           __
                     ____
              ____
          ____




          Case 2:21-bk-11880-DS               Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                  Desc
                                              Main Document    Page 31 of 35



                                                                  T USE ONLV
                                       phone & FAX Nos., FOR COUR
    eyoriName Address, Tele
                            ress
State Bar No. & Email Add
Michael Jay Berg  er
                          6th floor
9454 Wilshire Boulevard,
Beverly Hills, CA  9021 2
                               9805
(310) 271-6223 Fax: (310) 271- 100291 CA
 California State Bar Num  ber:
 mlchael.bergerIbaflkrUPtCYP0Wer.C0m




 0 Debtor(s) appearing without an attorney
   Attorney for Debtor

                                            UNITED STATES BANKRUPTCY COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

  In re                                                          CASE NO.:
                                   .


             Hexagon Automotive, LLC                             CHAPTER: 11



                                                                        .
                                                                                    VERIFICATION OF MASTER
                                                                             •     MAILING LIST OF CREDITORS
                                                                                             LLBR 1007-1(a)]

                                                    Oebor
   —--..




                                                                   ney if applicable, certifies under penalty of perjury that the
  Pursuant to LBR 1007-1 (a), the Debtor, or the Debtor’s attor
                                                                ,      isting of 2 sheet(s) is complete, correct, and
  master mailing list of creditors filed in this bankruptcy case cons
  consistent with the Debt  or’s sche dule s and  I/we assu me all respo nsibility for errors and omissions.

   Date:_____
                                                                        Signature of Debtor

    Date:
                                                                            Signature of Debtor 2 (joint de

    Date:
                                                                                 PIica
                     —,,      ‘1                                    7(iteofAttorP




                                                                                                                        .           —‘



                       This
    Decømbe, 2015                                                                  F 1007-1 .MAIL(NG.LIST.VERIFICATIQN
Case 2:21-bk-11880-DS   Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53   Desc
                        Main Document    Page 32 of 35


                  Hexagon Automotive,      LLC
                  2666 Honolulu Ave
                  Montrose, CA 91020


                  Michael Jay Berger
                  Law Offices of Michael Jay Berger
                  9454 Wilshire Boulevard, 6th floor
                  Beverly Hills, CA 90212


                  Ahmad P. Nawabi
                  2666 Honolulu Ave
                  Montrose, CA 91020


                  Bank of America
                  555 California St.
                  San Francisco, CA 94104


                  Civic Financial Services
                  2015 Manhattan Beach Blvd.,
                  Redondo Beach, CA 90278


                   Civic Financial Services
                   c/o Fay Servicing LLC
                   ISAOA/ATIMA
                   P0 Box 29976
                   Phoenix, AZ 85038


                  Donald O’Hara
                  2666 Honolulu Ave
                  Montrose, CA 91020


                   Fay Servicing
                   901 S. 2nd St., Ste. 201
                   Springfield, IL 62704
Case 2:21-bk-11880-DS   Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53   Desc
                        Main Document    Page 33 of 35



                  Fay Servicing LLC
                  1601 LBJ Freeway, Ste. 150
                  Dallas, TX 75234


                  Fay Servicing LLC
                  P0 Box 809441
                  Chicago, IL 60680


                  Franchise Tax Board
                  Bankruptcy Section MS: A-340
                  P0 Box 2952
                  Sacramento, CA 95812-2952


                  IRS
                  P.O. Box 7346
                  Philadelphia,     PA 19101


                  Los Angeles Tax Collector
                  PC Box 54110
                  Los Angeles, CA 90054


                   SBA
                   10737 Gateway West, #300
                   El Paso, TX 79935


                   U.S. Attorney: Attn: Elan Levey
                   300 N. Los Angeles Street
                   FedBldg., RM7516
                   Los Angeles, CA 90012


                   U.S. Small Business
                   Office of Processing
                   14925 Kingsport Rd.,
                   Fort Worth, TX 76155
                                                                                                    ________
                                                                             ___
                                                           ___________




         Case 2:21-bk-11880-DS                         Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                                  Desc
                                                       Main Document    Page 34 of 35


I Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No     &       FOR COURT USE ONLY
Email Address
 Michael Jay Berger (SBN 100291)
 Law Offices of Michael Jay Berger
 9454 Wilshire Boulevard, 6th floor
 Beverly Hills, CA 90212
 Tel.: (310) 271-6223 Fax: (310) 271-9805
 michael.bergerbankruptcypower.com




 1iJ Attorney for: Hexagon Automotive, LLC
                                                   UNITED STATES BANKRUPTCY COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA


 Inre:                                                                           CASE NO.:
           Hexagon Automotive, LLC                                               ADVERSARY NO.:
                                                                         Debtor. CHAPTER:  11

                                                                     Plaintiff(s)
                                                                                       CORPORATE OWNERSHIP STATEMENT
                                                                                          PURSUANT TO FRBP 1007(a)(1)
                                                                                            and 7007.1, and LBR 1007-4


                                                                                                                     [No hearing]
                                                                 Defendant(s).

                                                                                                                                         in
Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor
  volunta,y case  or a party to an adversary  proceeding    or a contested  matter shall file this Statement identifying all its parent
a
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
                                                                                                                                       l
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplementa
statement must promptly be filed upon    any  change   in circumstance  s that renders  this  Corporate  Ownership   Statement
inaccurate.

  I,  Ahmad P. Nawabi                                            the undersigned in the above-captioned case, hereby declare
                                                                                  ,


                 (Print Name of Attorney or Declarant)
  under penalty of perjury under the laws of the United States of America that the following is true and correct:




                   This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
 December2012                                                                                                   F 1007-4.CORP.OWNERSHIP.STMT
                                                                                                ___




                                                 ____
                                         ____
                                 ____
                          ____




         Case 2:21-bk-11880-DS                            Doc 1 Filed 03/09/21 Entered 03/09/21 18:40:53                                                      Desc
                                                          Main Document    Page 35 of 35




                                 s and, If applicable, provide the required use:             Information.]
tcheck the appropriate boxe    edge   of  the  matter s  set forth In  this State men t beca
        I have personal knowl                                                                      or corporation
                                             r officer or an authorized agent of the Debt
        j I am the president or othe proceeding
            I am a party to an adversary
             I am a party to a contested matter
             I am the attorney for the Debtor corporati
                                                                  on
                                                                                                                  ectly own 10% or more of any
                  follow ing entit ies,  othe  r than   the  debt  or or a governmental unit, directly or indir
 2.a.        The
              class of the corporation’s(s’) equity interests: est In the Debtor
                                                                      Inter
              Abmad P. Nawabl has 100% ownerehlp
                                                                                                            of the corporation’s equity Interest,
              Ther e are  no entit ies  that  direc tly or indirectly own 10% or more of any class
    b.
                                                                                         By:
   3I9O21
   Date
                                                                                               Signature of Debtor, or attorney for Debtor                —   7
                                                                                         Name: Ahmad P. Nawabl
                                                                                                   Printed name of Debtor, or attorney for
                                                                                                   Debtor




                                                                                                       uptcy Cowt lO( the Central Distdcl 01 Calltomfa.
                          Thia loan s opUanal, It haa been approved tOr use by the UnIted States Banke
                   2012
                                                                                                                    F 10074.CQRP,OWNERSHIp.SflVfl
